SHIVERS, Judge.
Appellants Spurlock and Leary appeal amended final orders of the State Retirement Commission denying them “special risk” classification in the Florida Retirement System. We affirm in part and remand in part.
Spurlock and Leary are state law enforcement officers. Pursuant to section 121.0515(2)(a), Florida Statutes (1984), they applied for “special risk” classification for purposes of early retirement in the Florida Retirement System. Spurlock sought “special risk” classification on the basis he was the supervisor of special risk members. Leary applied for special risk status on the *19basis his duties included the pursuit, apprehension and arrest of law violators, and that he was the supervisor of special risk members. Both were denied special risk classification by the State Retirement Commission and appealed.
On January 26, 1984, in Hillman v. Division of Retirement, 446 So.2d 158 (Fla. 1st DCA 1984), we affirmed the agency’s orders except for those cases specifically remanded to the agency for clarification or reconsideration. Upon remand the Division of Retirement affirmed Spurlock’s case and Leary’s case upon grounds that Hillman disposed of the issue of whether Spurlock and Leary qualified for special risk membership based on their positions as supervisors of special risk personnel. As to Leary’s qualification based on his duties of pursuit, apprehension and arrest of law violators, the Commission again denied special risk status. At neither rehearing did the Commission clarify the basis for its denial of special risk membership. Spur-lock and Leary have appealed again.
We affirm the denial of Spurlock’s and Leary’s special risk status based on supervisory status. The Retirement Commission correctly interpreted Hillman as holding that none of the appellants claiming “special risk” membership based on their supervisory status satisfied the requirements. Hillman, at 163-164.
However, we do not affirm the denial of “special risk” as to Leary, who based this claim on his duties of pursuit, apprehension and arrest of law violators. Based on Hill-man, we remand to the Commission for clarification of this denial and for inclusion in its amended final order of specific findings of fact in this regard.
AFFIRMED in part, REVERSED in part, and REMANDED.
JOANOS and NIMMONS, JJ., concur.